Citation Nr: 1453741	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-30 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1969 to January 1972, to include a tour of duty in the Republic of Vietnam from March 1970 to March 1971.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a left knee disability.  Also on appeal from the November 2009 rating decision were the issues of entitlement to service connection for residuals of malaria and an unspecified skin condition.  

In a December 2011 decision, the Board granted service connection for an unspecified skin condition and dismissed the claim of service connection for residuals of malaria.  Those issues are no longer on appeal.   It remanded the left knee issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, a hearing was held at the RO before an Acting Veterans Law Judge who is no longer a Board employee.  In November 2014, the Veteran was notified that he was entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  In a statement, received in November 2014, the Veteran stated that he desired another hearing.

The Veteran is entitled to a new Board hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

